July 7, 2015 DREYFUS PREMIER INVESTMENTS FUNDS, INC. - Dreyfus Diversified International Fund Supplement to Summary and Statutory Prospectuses dated February 27, The following information supersedes and replaces the information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation (Dreyfus). Keith Stransky and Jeffrey M. Mortimer are the funds co-primary portfolio managers.
